UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended September 30, 2014 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER333-191083 ACTIVE WITH ME INC. (Exact name of registrant as specified in its charter) NEVADA 39-2080103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2005 Lakeshore Road, Sarnia, Ontario, Canada, N7X 1G4 (Address of principal executive offices, including zip code) 519-337-9048 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 3,305,000 shares of common stock as of November 12, 2014. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements The following interim unaudited condensed financial statements of Active With Me Inc. (the “Company”) for the three month period ended September 30, 2014 are included with this Quarterly Report on Form 10-Q: (a) Condensed Balance Sheets as at September 30, 2014 (unaudited) and June 30, 2014. (b) Unaudited Condensed Statements of Operations for the three months ended September 30, 2014 and 2013 and for the cumulative period from inception (December 6, 2012) through September 30, 2014. (c) Unaudited Condensed Statements of Cash Flows for the three months ended September 30, 2014 and 2013 and for the cumulative period from inception (December 6, 2012) through September 30, 2014. (d) Notes to Condensed Financial Statements (Unaudited) 2 ACTIVE WITH ME, INC. CONDENSED UNAUDITEDBALANCE SHEETS September 30, June 30, (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Total current assets Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Liabilities Accounts payable $ $ Loan payable to officer Current liabilities Total liabilities Stockholders’ equity Preferred stock, $ 0.001 par value; 10,000,000 shares authorized; no shares issued and outstanding - - Common stock,$ 0.001; 65,000,000 shares authorized; 3,305,000 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes to unaudited condensed financial statements are an integral part of this balance sheet. 3 ACTIVE WITH ME, INC. CONDENSED UNAUDITED STATEMENT OF OPERATIONS Three Months Ended September 30, Three Months Ended September 30, Operating expenses: General and administrative $ $ Total operating expenses Loss from operations ) ) Net loss $ ) $ ) Basic and Diluted Loss Per Share $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes to unaudited condensed financial statements are an integral part of this statement. 4 ACTIVE WITH ME, INC. CONDENSED STATEMENT OF CASH FLOWS Three Months Ended September 30, Three Months Ended September 30, Operating activities: Net loss $ ) $ ) Changes in operating assets and liabilities: Other assets - ) Accounts payable - Net cash used in operating activities ) ) Net decrease in cash and cash equivalents ) ) Cash, beginning of period Cash, end of period $ $ Cash paid for income taxes $
